DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)1-3, 6-22, and 24-34 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 20, 24- 28, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen et al (US 20200389282).in view of Jin et al (US 20190149421).

As to claim 20 Turtinen  method for wireless communication, comprising: configuring a user equipment (UE) to utilize a first bandwidth part of a carrier as an active bandwidth part of the carrier for wireless communication; and transmitting, to the UE (Turtinen 120 and 130 of Fig.1, ¶0017- 4th sentence- trigger a random access procedure, even if the current active BWP, which may be referred to as a first uplink BWP; ¶0020- 5ht sentence- the UE may receive a configuration indication), an indication of a contingency bandwidth part of the carrier to use for a subsequent random access procedure (Turtinen 120, 130 and 180 of Fig.1; ¶0026- 3rd sentence- the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part; step 180 of Fig.1,  ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part)). 
Turtinen however are silent where an explicit indication is transmitted to the UE via radio resource control (RCC) signaling. However in an analogous art Jin remedies this deficiency:  Jin ¶0175- 3rd sentence- the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE .... receives an indication to activate a specific BWP). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen and Deenoo with that of Jin for the purpose of a UE receiving an indication to activate  specific BWP (Jin ¶0177- 3rd sentence).

As to claim 24 the combined teachings of Turtinen and Jin disclose the method of claim 20, wherein transmitting the indication of the contingency bandwidth part of the carrier comprises: configuring the UE to determine the contingency bandwidth part of the carrier based at least in part (110, 120 and 130  of Fig.1; ¶0020 4th – 6th sentences).

As to claim 25 the combined teachings of Turtinen and Jin disclose the method of claim 20, wherein the contingency bandwidth part of the carrier is the active bandwidth part of the carrier (Turtinen ¶0021- last sentence- The UE may determine the second BWP based on whether it is a default BWP; Turtinen ¶0022- 2nd sentence- second BWP may be selected based on an implementation of the UE and/or selected based on a default and/or an initial BWP).

As to claim 26 the combined teachings of Turtinen and Jin disclose the method of claim 20, wherein the contingency bandwidth part of the carrier is a second bandwidth part Turtinen ¶0022- 2nd sentence- second BWP may be selected based on an implementation of the UE and/or selected based on a default and/or an initial BWP).

As to claim 28 Turtinen discloses an apparatus for wireless communication (214 of Fig.2), comprising: means for configuring a user equipment (UE) to utilize a first bandwidth part of a carrier as an active bandwidth part of the carrier for wireless communication (120 and 130 of Fig.1, ¶0017- 4th sentence- trigger a random access procedure, even if the current active BWP, which may be referred to as a first uplink BWP; ¶0020- 5ht sentence- the UE may receive a configuration indication); and means for transmitting, to the UE, an indication of a contingency bandwidth part of the carrier to use for a subsequent random access procedure (Turtinen 120, 130 and 180 of Fig.1; ¶0026- 3rd sentence- the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part; step 180 of Fig.1,  ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part)). 
  Jin ¶0175- 3rd sentence- the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE having received the SCell activation indication receives an indication to activate a specific BWP). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen and Deenoo with that of Jin for the purpose of a UE receiving an indication to activate  specific BWP (Jin ¶0177- 3rd sentence).

As to claim 32 Turtinen an apparatus for wireless communication (Turtinen 224 of Fig.2), comprising: a processor (Turtinen 221 of Fig.2); memory in electronic communication with the processor (222 of Fig.2); and instructions stored in the memory and executable by the processor (¶0030- 3rd sentence)  to cause the apparatus to: configure a user equipment (UE) to utilize a first bandwidth part of a carrier as an active bandwidth part of the carrier for wireless communication (Turtinen 120 and 130 of Fig.1, ¶0017- 4th sentence- trigger a random access procedure, even if the current active BWP, which may be referred to as a first uplink BWP; ¶0020- 5ht sentence- the UE may receive a configuration indication),: and transmit, to the UE, an indication of a contingency bandwidth part of the carrier to use for a subsequent random access procedure (Turtinen 120, 130 and 180 of Fig.1; ¶0026- 3rd sentence- the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part; step 180 of Fig.1,  ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part)). Turtinen however are silent where an explicit indication is transmitted to the UE via radio resource control (RCC) signaling. However in an analogous art Jin remedies this deficiency:  Jin ¶0175- 3rd sentence- the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE having received the SCell activation indication receives an indication to activate a specific BWP). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen and Deenoo with that of Jin for the purpose of a UE receiving an indication to activate  specific BWP (Jin ¶0177- 3rd sentence).

As to claim 34 Turtinen A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to (Turtinen ¶0010- 1st and 2nd sentences; ¶0036- 1st and 2nd sentences):: configure a user equipment (UE) to utilize a first bandwidth part of a carrier as an active bandwidth part of the carrier for wireless communication (Turtinen 120 and 130 of Fig.1, ¶0017- 4th sentence- trigger a random access procedure, even if the current active BWP, which may be referred to as a first uplink BWP; ¶0020- 5ht sentence- the UE may receive a configuration indication) and transmit, to the UE, an indication of a contingency bandwidth part of the carrier to use for a subsequent random access procedure (Turtinen 120, 130 and 180 of Fig.1; ¶0026- 3rd sentence- the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part; step 180 of Fig.1, ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part)). Turtinen however are silent where an explicit indication is transmitted to the UE via radio resource control (RCC) signaling. However in an analogous art Jin remedies this deficiency:  Jin ¶0175- 3rd sentence- the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE having received the SCell activation indication receives an indication to activate a specific BWP). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of (Jin ¶0177- 3rd sentence).

Claim 1-3, 6-11, 18- 19, 21-22, 27, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen in view of Deenoo et al (US 20200374960) and further in view of Jin. 

As to claim 1 Turtinen discloses a method for wireless communication at a user equipment (UE),
comprising: identifying a failure of a beam in an active bandwidth part of a carrier utilized by the UE for wireless communication (Turtinen ¶0026- 2nd sentence- random access procedure, for example, may be triggered after a beam failure being detected by the UE. In the contention-free random access procedure, the UE may switch an active downlink BWP); determining, for the active bandwidth part of the carrier, a level of support for a random access procedure- in other words the UE determining whether the active bandwidth part does or does not support random access  (Turtinen s150 of Fig.1, ¶0019- 5th sentence- the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured); determining, based at least in part on the failure of the beam and the level of support, a contingency bandwidth part of the carrier supporting the random access procedure- contingency bandwidth part being the second uplink bandwidth part (Turtinen ¶0026-3rd sentence-the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part); and performing the random access procedure using the contingency bandwidth part of the carrier (Turtinen step 180 of Fig.1,  ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part).
Turtinen however not explicitly recites the failure being that of a serving beam in the active bandwidth part of the carrier. However, in an analogous art Deenoo remedies this deficiency: Deenoo ¶0236- last sentence- WTRU 804 may monitor for and detect a beam failure 812 on serving beam 801). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Turtinen teaching of beam failure recovery to identify that of a serving beam for monitoring of control channels (Deenoo ¶0089-3rd sentence). 
Turtinen and Denoo however are silent where receiving, from a base station, an explicit indication via radio resource control (RRC) signaling of a contingency bandwidth part of the carrier supporting the random access procedure; However, in an analogous art Jin remedies this deficiency: Jin Fig.12, ¶0175- 1st- 3rd sentences- BWP configuration information (including second BWP (or default BWP).... is received from the gNB in operation 2g-55, an indicator for activation/deactivation of the configured SCell may be received in operation 2g-95. The command may be indicated using a MAC control element (CE). When the UE having received the SCell activation indication receives an indication to activate a specific BWP..... the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE having received the SCell activation indication receives an indication to activate a specific BWP) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen and Deenoo with that of Jin for the purpose of a UE receiving an indication to activate  specific BWP (Jin ¶0177- 3rd sentence).

As to claim 2 the combined teaching Turtinen, Deenoo  and Jin disclose the method of claim 1, further comprising: determining the contingency bandwidth part of the carrier based at least in part on a prior random access procedure (Turtinen 110 of Fig.1 ¶0019- 3rd sentence - the UE may trigger a random access procedure.)

As to claim 3 the combined teaching Turtinen, Deenoo and Gin disclose The method of claim 2, wherein determining the contingency bandwidth part of the carrier comprises: identifying an initial Turtinen 110 of Fig.1, ¶0019- 3rd sentence- ); and determining the contingency bandwidth part of the carrier as the initial bandwidth part of the carrier (Turtinen ¶0021- last sentence- The UE may determine the second BWP based on whether it is a default BWP; Turtinen ¶0022- 2nd sentence- second BWP may be selected based on an implementation of the UE and/or selected based on a default and/or an initial BWP). 
 
As to claim 6 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 1, further comprising: determining the contingency bandwidth part of the carrier based at least in part on a reference signal transmitted in the active bandwidth part of the carrier (Turtinen ¶0017- ¶0018-UE in RRC connected mode is able and in currently active BWP may switch to another uplink BWP.

As to claim 7 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 6, farther comprising: identifying a mapping between the reference signal and a beam comprising a random access resource; and determining the contingency bandwidth part of the carrier based at least in part on the mapping (Deenoo ¶0235- The MAC CE may include an identity of a selected candidate beam, which may be in the form of an SS block index, CSI-RS resource identity, or a logical bitmap mapping to SS block index or CSI-RS resource identity.

As to claim 8 the combined teaching Turtinen, Deenoo and Jin  disclose the method of claim 7, further comprising: receiving an indication of the mapping via radio resource control (RRC) signaling (Deenoo ¶0234- 3rd sentence- The WTRU may be configured (e.g., via SIB or dedicated RRC signaling); ¶0235-, CSI-RS resource identity, or a logical bitmap mapping to SS block index or CSI-RS resource identity.

As to claim 9 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 7, wherein the reference signal is quasi-collocated with the beam comprising the random access resource (Deenoo ¶0232-4th sentence- The WTRU 704 may be configured to initiate random access procedure on the Scell 710 using the UL beam 702 determined based on the Scell 710 DL QCL reference).

As to claim 10 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 6, further comprising: identifying a candidate beam based at least in part on the reference signal (Deenoo ¶0235-8th sentence- the identity of the candidate beam may be indicated using an index from a preconfigured list of candidate beam RSs.).

As to claim 11 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 6, wherein the reference signal comprises a synchronization signal, a channel state information reference signal (CSI-RS), or a combination thereof (Deenoo ¶0234-5th sentence- resource may be mapped to the DL QCL reference/DL beam (e.g., SS block and/or CSI-RS resource).

As to claim 18 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 1, wherein the contingency bandwidth part of the carrier is the active bandwidth part of the carrier (Turtinen ¶0021- last sentence- The UE may determine the second BWP based on whether it is a default BWP; Turtinen ¶0022- 2nd sentence- second BWP may be selected based on an implementation of the UE and/or selected based on a default and/or an initial BWP)..

As to claim 19 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 1, wherein: the active bandwidth part of the carrier is a first bandwidth part; and the contingency bandwidth part of the carrier is a second bandwidth part (Turtinen ¶0026-3rd sentence -UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part.

As to claim 21 the combined teachings of Turtinen, and Jin disclose the method of claim 20, wherein transmitting the indication of the contingency bandwidth part of the carrier comprises: transmitting, to the UE, a reference signal in the active bandwidth part of the carrier (Turtinen ¶0017- ¶0018-UE in RRC connected mode is able and in currently active BWP may switch to another uplink BWP); Turtinen and Jin however are silent in transmitting, to the UE, a beam comprising a random access resource; and transmitting, to the UE, an indication of a mapping between the reference signal and the beam comprising the random access resource: However in an analogous art Deenoo remedies this deficiency: (Deenoo ¶0235- The MAC CE may include an identity of a selected candidate beam, which may be in the form of an SS block index, CSI-RS resource identity, or a logical bitmap mapping to SS block index or CSI-RS resource identity. Therefore ...... , it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen and Jin with that of Deenoo for the purpose of indicating a BWP for performing random access (Dennoo ¶0239- last sentence).

As to claim 22 the combined teachings of Turtinen, Jin and Deenoo disclose the method of claim 21, wherein transmitting the indication of the mapping comprises: transmitting the indication of the mapping via radio resource control (RRC) signaling (Deenoo ¶0234- 3rd sentence- The WTRU may be configured (e.g., via SIB or dedicated RRC signaling); ¶0235-, CSI-RS resource identity, or a logical bitmap mapping to SS block index or CSI-RS resource identity..

As to claim 27 Turtinen discloses an apparatus for wireless communication at a user equipment (UE) (214 of Fig.2), comprising: means for identifying a failure of a beam in an active bandwidth part of a carrier utilized by the UE for wireless communication (Turtinen ¶0026- 2nd sentence- random access procedure, for example, may be triggered after a beam failure being detected by the UE. In the contention-free random access procedure, the UE may switch an active downlink BWP); means for determining, for the active bandwidth part of the carrier, a level of support for a random access procedure- in other words the UE determining whether the active bandwidth part does or does not support random access  (Turtinen s150 of Fig.1, ¶0019- 5th sentence- the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured);: means for determining, based at least in part on the failure of the beam and the level of support, a contingency bandwidth part of the carrier supporting the random access procedure (Turtinen ¶0026-3rd sentence-the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part); and means for performing the random access procedure using the contingency bandwidth part of the carrier (Turtinen step 180 of Fig.1,  ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part).
Turtinen however not explicitly recites the failure being that of a serving beam in the active bandwidth part of the carrier. However, in an analogous art Deenoo remedies this deficiency: (Deenoo ¶0236- last sentence- WTRU 804 may monitor for and detect a beam failure 812 on serving beam 801). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Turtinen teaching of beam failure recovery to identify that of a serving beam for monitoring of control channels (Deenoo ¶0089-3rd sentence). 
Turtinen and Denoo however are silent with regard to means for receiving, from a base station, an explicit indication via radio resource control (RRC) signaling of a contingency bandwidth part of the Jin Fig.12, ¶0175- 1st- 3rd sentences- BWP configuration information (including second BWP (or default BWP)..... is received from the gNB in operation 2g-55, an indicator for activation/deactivation of the configured SCell may be received in operation 2g-95. The command may be indicated using a MAC control element (CE). When the UE having received the SCell activation indication receives an indication to activate a specific BWP..... the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE having received the SCell activation indication receives an indication to activate a specific BWP) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen and Deenoo with that of Jin for the purpose of a UE receiving an indication to activate  specific BWP (Jin ¶0177- 3rd sentence).

As to claim 29 Turtinen discloses an apparatus for wireless communication at a user equipment (UE) (Turtinen 210 of Fig.2), comprising: a processor (211 of Fig.2); memory in electronic communication with the processor (212 of Fig.2): and instructions (¶0030- 3rd sentence) stored in the memory and executable by the processor to cause the apparatus to: identify a failure of a beam in an active bandwidth part of a carrier utilized by the UE for wireless communication (Turtinen ¶0026- 2nd sentence- random access procedure, for example, may be triggered after a beam failure being detected by the UE. In the contention-free random access procedure, the UE may switch an active downlink BWP);
determine, for the active bandwidth part of the carrier, a level of support for a random access procedure: - in other words the UE determining whether the active bandwidth part does or does not support random access (Turtinen s150 of Fig.1, ¶0019- 5th sentence- the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured)
Turtinen ¶0026-3rd sentence-the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part); and perform the random access procedure using the contingency bandwidth part of the carrier (Turtinen step 180 of Fig.1, ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part).
Turtinen however not explicitly recites the failure being that of a serving beam in the active bandwidth part of the carrier. However, in an analogous art Deenoo remedies this deficiency: (Deenoo ¶0236- last sentence- WTRU 804 may monitor for and detect a beam failure 812 on serving beam 801). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Turtinen teaching of beam failure recovery to identify that of a serving beam for monitoring of control channels (Deenoo ¶0089-3rd sentence). 
Turtinen and Denoo however are silent where receiving, from a base station, an explicit indication via radio resource control (RRC) signaling of a contingency bandwidth part of the carrier supporting the random access procedure; However, in an analogous art Jin remedies this deficiency: Jin Fig.12, ¶0175- 1st- 3rd sentences- BWP configuration information (including second BWP (or default BWP)..... is received from the gNB in operation 2g-55, an indicator for activation/deactivation of the configured SCell may be received in operation 2g-95. The command may be indicated using a MAC control element (CE). When the UE having received the SCell activation indication receives an indication to activate a specific BWP..... the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE having received the SCell activation indication receives an indication to activate a specific BWP) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing (Jin ¶0177- 3rd sentence).

As to claim 30 the combined teaching Turtinen, Deenoo and Jin disclose the apparatus of claim 29, further comprising:  a receiver; a transmitter (Turtinen 213 of Fig.2); and instructions stored in the memory and executable by the processor (Turtinen ¶0030- 3rd sentence) to cause the apparatus to: receive, via the receiver, configuration information from a base station (Turtinen 120 of Fig.1; ¶0020-4th sentence); and configure, based at least in part on the configuration information, the receiver or the transmitter to use the active bandwidth part of the carrier (Turtinen 180 of Fig.1; ¶0028-5th sentence- UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part).

As to claim 31 the combined teaching Turtinen, Deenoo and Jin disclose the apparatus of claim 29, further comprising: a receiver; a transmitter (Turtinen 213 of Fig.2); and instructions stored in the memory (Turtinen ¶0030- 3rd sentence) and executable by the processor to cause the apparatus to: configure, based at least in part on determining the contingency bandwidth part of the carrier (Turtinen 130 of Fig.1), the receiver or the transmitter to use the contingency bandwidth part of the carrier (Turtinen 150 of Fig.1).

As to claim 33 Turtinen discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a
processor to (Turtinen ¶0010- 1st and 2nd sentences; ¶0036- 1st and 2nd sentences): identify a failure of a beam in an active bandwidth part of a carrier utilized by the UE for wireless communication(Turtinen ¶0026- 2nd sentence- random access procedure, for example, may be triggered after a beam failure being detected by the UE. In the contention-free random access procedure, the UE may switch an active downlink BWP);: determine, for the active bandwidth part of the carrier, a level of support for a random access procedure- in other words the UE determining whether the active bandwidth part does or does not support random access  (Turtinen s150 of Fig.1, ¶0019- 5th sentence- the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured);
determine, based at least in part on the failure of the beam and the level of support, a contingency bandwidth part of the carrier supporting the random access procedure (Turtinen ¶0026-3rd sentence-the UE may switch an active downlink BWP together with the switching of the first uplink bandwidth part to the second uplink bandwidth part); and perform the random access procedure using the contingency bandwidth part of the carrier(Turtinen step 180 of Fig.1, ¶0028-4th sentence the UE may perform the random access procedure using the random access channel configured at the second uplink bandwidth part).
Turtinen however does not explicitly recites the failure being that of a serving beam in the active bandwidth part of the carrier. However, in an analogous art Deenoo remedies this deficiency: (Deenoo ¶0236- last sentence- WTRU 804 may monitor for and detect a beam failure 812 on serving beam 801). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Turtinen teaching of beam failure recovery to identify that of a serving beam for monitoring of control channels (Deenoo ¶0089-3rd sentence). 
Turtinen and Denoo however are silent where receiving, from a base station, an explicit indication via radio resource control (RRC) signaling of a contingency bandwidth part of the carrier supporting the random access procedure; However, in an analogous art Jin remedies this deficiency: Jin Fig.12, ¶0175- 1st- 3rd sentences- BWP configuration information (including second BWP (or default BWP)..... is received from the gNB in operation 2g-55, an indicator for activation/deactivation of the configured SCell may be received in operation 2g-95. The command may be indicated using a MAC control element (CE). When the UE having received the SCell activation indication receives an indication to activate a specific BWP..... the third BWP refers to a first active BWP among the plurality of BWPs by the gNB through RRC signaling; ¶0177- 3rd sentence-  UE having received the SCell activation indication receives an indication to activate a specific BWP) Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen and Deenoo with that of Jin for the purpose of a UE receiving an indication to activate  specific BWP (Jin ¶0177- 3rd sentence).


Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen in view of Deenoo in view of Jin  and further in view of Chen (US 20200367079).

As to claim 12 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 1, however silent wherein performing the random access procedure using the contingency bandwidth part of the carrier comprises: determining a number of viable candidate beams for the active bandwidth part of the carrier and selecting the random access procedure based at least in part on the number of viable candidate beams for the active bandwidth part of the carrier. However, in an analogous art  Chen remedies this deficiency: (Chen ¶0069 - UE selects the beam on the plurality of configured BWPs…. and selecting a beam configured with contention free random access resource from beams that meet a channel quality requirement.….and initiating the random access on a BWP where the beam is located);. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Turtinen, Deenoo and Jin with that of Chen for the purpose of selecting beams based on channel quality requirements (Chen ¶0069)

As to claim 13 the combined teaching Turtinen, Deenoo, Jin and Chen the combined teaching Turtinen and Deenoo the method of claim 12, wherein selecting the random access procedure comprises:
selecting the random access procedure as a contention-free random access procedure if the number of viable candidate beams in the active bandwidth part of the carrier is at least one (Chen ¶0095- one beam is selected from the beams meeting the channel quality requirement; if there is a beam configured with contention free random access resource)

As to claim 14 the combined teaching Turtinen, Deenoo, Jin and Chen disclose the method of claim 12, wherein selecting the random access procedure comprises: selecting the random access procedure as a contention-based random access procedure if the number of viable candidate beams in the active bandwidth part of the carrier is zero (Chen ¶0095- if none of the beams meeting the channel quality requirement is configured with contention free random access resource, the contention based random access is initiated to perform the BFR. 
 
As to claim 15 the combined teaching Turtinen, Deenoo and Jin disclose the method of claim 1, however silent wherein performing the random access procedure using the contingency bandwidth part of the carrier comprises: determining a number of viable candidate beams for the contingency bandwidth part of the carrier and selecting the random access procedure based at least in part on the number of viable candidate beams for the contingency bandwidth part of the carrier. However, in an analogous art  Chen remedies this deficiency: (Chen ¶0069 - UE selects the beam on the plurality of configured BWPs…. and selecting a beam configured with contention free random access resource from beams that meet a channel quality requirement.….and initiating the random access on a BWP where the beam is located);. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing (Chen ¶0069).

As to claim 16 the combined teaching Turtinen, Deenoo, Jin and Chen disclose the method of claim 15, wherein selecting the random access procedure comprises: selecting the random access procedure as a contention-free random access procedure if the number of viable candidate beams in the contingency bandwidth part of the carrier is at least one (Chen ¶0095- one beam is selected from the beams meeting the channel quality requirement; if there is a beam configured with contention free random access resource).

As to claim 17 the combined teaching Turtinen, Deenoo, Jin and Chen disclose The method of claim 15, wherein selecting the random access procedure comprises: selecting the random access procedure as a contention-based random access procedure if the number of viable candidate beams in the contingency bandwidth part of the carrier is zero (Chen ¶0095- one beam is selected from the beams meeting the channel quality requirement; if there is a beam configured with contention free random access resource).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN C. HARPER/Primary Examiner, Art Unit 2462